DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendments
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 C.F.R. § 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this Examiner’s amendment was given in a telephonic interview with Applicant’s representative, Erin Keller (Reg. No. 67,953) on or about June 14, 2022.

32. (Currently Amended) The non-transitory machine-readable storage medium of claim 31, wherein the regularly retraining comprises retraining the one or more demand forecasting models and the one or more turnaround time forecasting models in a cyclic manner in accordance with sequential training cycles and using a group of the sets received after a previous training cycle of the sequential training cycles. 

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  The prior art taken alone or in combination failed to teach or suggest a system, method, and non-transitory machine-readable storage medium comprising: collecting sets of state information for a healthcare facility every predefined time interval over a course of operation of the healthcare facility, the sets of state information comprising operating conditions data regarding operating conditions of the healthcare facility over each predefined time interval and task data regarding pending housekeeping tasks and performed housekeeping tasks over each predefined time interval; employing one or more demand forecasting models developed using a first machine learning processes to estimate, every predefined time interval, an expected demand for an upcoming group of housekeeping tasks of the healthcare facility for performance over a defined upcoming time frame based on a most recently collected set of the sets; employing one or more turnaround time forecasting models developed using a second machine learning processes to estimate, every predefined time interval, expected turnaround times for completing respective housekeeping tasks of the upcoming group over the defined upcoming timeframe based on the most recently collected set;  determining a prioritization framework for performing the respective housekeeping tasks of the upcoming group based on the expected demand and the expected turnaround times; regularly retraining the one or more demand forecasting models using the sets of state information and the first machine learning process to forecast future demands for housekeeping tasks of the healthcare facility based on changes in the operating condition data and the task data; and regularly retraining the one or more turnaround time forecasting models using the sets of state information and the second machine learning process to forecast expected turnaround times for completing the housekeeping tasks based on the changes, as recited in independent claims 1, 14, and 31, in combination with the other recited features of the claims.

The closest prior art found during extensive searching was LaBorde (US 9,928,342 B1) which discloses collecting data regarding janitorial staff movements in a hospital, using the collected data along with other hospital resource data in trained models to predict room turnover start and completion events, and room turnover delays, recommend allocation of available resources to mitigate delays, and retrain the models using historical data (column 22, lines 21-34, column 23, line 60 – column 24, line 54 ).  Leborde however fails to teach or suggest a system, method, and non-transitory machine-readable storage medium comprising: collecting sets of state information for a healthcare facility every predefined time interval over a course of operation of the healthcare facility, the sets of state information comprising operating conditions data regarding operating conditions of the healthcare facility over each predefined time interval and task data regarding pending housekeeping tasks and performed housekeeping tasks over each predefined time interval; employing one or more demand forecasting models developed using a first machine learning processes to estimate, every predefined time interval, an expected demand for an upcoming group of housekeeping tasks of the healthcare facility for performance over a defined upcoming time frame based on a most recently collected set of the sets; employing one or more second machine learning turnaround time forecasting models to determine developed using a second machine learning processes to estimate, every predefined time interval, expected turnaround times for completing respective housekeeping tasks of the upcoming group over the defined upcoming timeframe based on the most recently collected set the tasks based on the state information;  determining a prioritization framework for performing the respective housekeeping tasks of the upcoming group based on the expected demand and the expected turnaround times; regularly retraining, by the system the one or more demand forecasting models using the sets of state information and the first machine learning process to forecast future demands for housekeeping tasks of the healthcare facility based on changes in the operating condition data and the task data; and regularly retraining, by the system, the one or more turnaround round time forecasting models using the sets of state information and the second machine learning process to forecast expected turnaround times for completing the housekeeping tasks based on the changes.  Moreover, the missing claimed elements from Leborde are not found in a reasonable number of references.  Yet even if the missing claimed elements were found in a reasonable number of references, a person of ordinary skill in the art would not have been motivated to include these missing elements in an embodiment in the Leborde disclosure because it is not an obvious variation of Leborde to employ one or more demand forecasting models developed using a first machine learning processes to estimate, every predefined time interval, an expected demand for an upcoming group of housekeeping tasks of the healthcare facility for performance over a defined upcoming time frame based on a most recently collected set of the sets, employ a turnaround time forecasting model developed using a second machine learning processes to estimate, every predefined time interval, expected turnaround times for completing respective housekeeping tasks of the upcoming group over the defined upcoming timeframe based on the most recently collected set,  determining a prioritization framework for performing the respective housekeeping tasks of the upcoming group based on the expected demand and the expected turnaround times, regularly retrain the demand forecasting model using the sets of state information and the first machine learning process to forecast future demands for housekeeping tasks of the healthcare facility based on changes in the operating condition data and the task data, and regularly retraining the turnaround round time forecasting models using the sets of state information and the second machine learning process to forecast expected turnaround times for completing the housekeeping tasks based on the changes.  Therefore, these features are not obvious because none of the prior art teaches or suggest a system, method, and non-transitory machine-readable storage medium comprising: collecting sets of state information for a healthcare facility every predefined time interval over a course of operation of the healthcare facility, the sets of state information comprising operating conditions data regarding operating conditions of the healthcare facility over each predefined time interval and task data regarding pending housekeeping tasks and performed housekeeping tasks over each predefined time interval; employing one or more demand forecasting models developed using a first machine learning processes to estimate, every predefined time interval, an expected demand for an upcoming group of housekeeping tasks of the healthcare facility for performance over a defined upcoming time frame based on a most recently collected set of the sets; employing one or more turnaround time forecasting models developed using a second machine learning processes to estimate, every predefined time interval, expected turnaround times for completing respective housekeeping tasks of the upcoming group over the defined upcoming timeframe based on the most recently collected set;  determining a prioritization framework for performing the respective housekeeping tasks of the upcoming group based on the expected demand and the expected turnaround times; regularly retraining the one or more demand forecasting models using the sets of state information and the first machine learning process to forecast future demands for housekeeping tasks of the healthcare facility based on changes in the operating condition data and the task data; and regularly retraining the one or more turnaround time forecasting models using the sets of state information and the second machine learning process to forecast expected turnaround times for completing the housekeeping tasks based on the changes, as recited in independent claims 1, 14, and 31, in combination with the other recited features of the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joey Burgess whose telephone number is (571)270-5547. The examiner can normally be reached Monday through Friday 9-6.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on 571-272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH D BURGESS/Primary Examiner, Art Unit 3626